Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/22 has been entered.
The amendment filed 07/27/22 has been entered. Claims 1-3, & 9-11 remain pending.
Claim Objections
Claim 9 is objected to because of the following informalities:  “a prosthetic component” in Line 3, should read “the prosthetic component”.  Appropriate correction is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 13-14 are not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joerneus (WO 2012007119).
Regarding Claim 1, Joerneus, in the same field of endeavor discloses a dental tool 100 (the Office notes that the device is a dental abutment, the dental tool is broadly interpreted) for coupling to a prosthetic component 20, the dental tool comprising, at a lower end 122: 
a plurality of protrusions 116, each of the plurality of protrusions being divided from an edge at a low tip (see Figure 2a) of the lower end 122 of the dental tool into three subsequent regions, the three regions being defined as:
 a first region 114 provided with a corner break (see Figure 2a; Page 10, Lines 10-15) at a lower tip 122 of each respective protrusion in a longitudinal direction of the dental tool configured to facilitate fitting the dental tool into the prosthetic component (Page 10, Line 25 – Page 11, Line 15), 
a second region 108 parallel to a longitudinal axis of the dental tool (see Figure 2b), and 
a third region (boxed in below) with a conical shape (Page 10, Lines 10-15); and 
a plurality of recesses (circled below) extending to an edge at the lower tip of the lower end of the dental tool (Figure 2a), wherein: the plurality of protrusions and the plurality of recesses are alternately arranged to form dental tool side walls which radially extend perpendicular to the longitudinal axis of the dental tool (see Figure 2a), and
 the plurality of recesses extend to a flat central region (between 126 and 124) of a circular end of the dental tool.

    PNG
    media_image1.png
    466
    593
    media_image1.png
    Greyscale

Regarding Claim 2, Joerneus discloses the plurality of protrusions is six protrusions (see Figure 2a; Page 9 Line 29 – Page 10, Line 5).
Regarding Claim 3, Joerneus discloses the plurality of recesses is six recesses (see Figure 2a; Page 9 Line 29 – Page 10, Line 5).
Regarding Claim 9, Joerneus discloses a system (Figure 3) comprising: the dental tool 100 according to claim 1; and a prosthetic component 20 having an internal surface 68, the internal surface including: a plurality of counterbores (labeled below), and a plurality of projections 74, wherein the plurality of counterbores and the plurality of projections are alternately arranged and equidistant to form component side walls that are perpendicular to a longitudinal axis of the component (see Figure 7b).

    PNG
    media_image2.png
    346
    441
    media_image2.png
    Greyscale

	Regarding Claim 10, Joerneus discloses the internal surface further includes a settling platform 75.
	Regarding Claim 11, Joerneus discloses the plurality of protrusions are configured to engage with the plurality of counterbores, the plurality of recesses are configured to engage with the plurality of projections (page 11, Lines 15-27), and the tool side walls align with the component side walls forming torque areas (Page 8, Lines 25-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772